Reasons for Allowance

1. 	The present application is being examined under the pre-AIA  first to invent provisions.

2.	The terminal disclaimer(s) as filed on 09/09/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. (10,326,988 B2) and U.S. Patent No. (10,778,975 B2) have been reviewed and accepted. The terminal disclaimer(s) have been recorded.

3. 	The information disclosure statement (IDS) was submitted on 09/07/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

4.	As per Applicant’s instruction as filed on 09/09/21, claim 1 has been canceled, and claims 2, 7-8, and 13-14 have been amended.

5.	Applicant's remarks as filed on 09/09/21 have been considered.

6. 	The following is an Examiner's statement of reasons for allowance.	
Claims 2-14 are allowed. 
Independent claims 2, 8, and 14, and corresponding dependent claims 3-7 and 9-13 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter (independent claims features associated with setting a boundary strength (bS) (0, 1, or 2) and applying deblock filtering on luma and chroma sample based on a condition of the boundary strength, wherein a target boundary is coded based on an intra prediction mode and the set  boundary strength, and setting the bS based on a determination that at least one of the two blocks includes a non-zero transform coefficient or the two blocks have different reference pictures or different motion vectors, as a whole) and based on the Terminal Disclaimer as filed on 09/09/21.
The prior art of record fails to anticipate or make obvious the novel features (the allowable subject matter) as specified in claims 2, 8, and 14.
	



Conclusion
7.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)   	Shen et al (2005/0078750 A1), De-Blocking filter processing apparatus and de-blocking filter processing method.

8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

9.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        /SHAWN S AN/